PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/342,799
Filing Date: 3 Nov 2016
Appellant(s): Saffari et al.



__________________
Holby M. Abern
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al., US 2010/0081500 in view of Nguyen, US 2012/0122584, and Rowe, US 2003/0171145.

In Reference to Claims 1 and 8
	Philips et al. teaches a gaming machine physical item acceptor assembly comprising a physical item acceptor (Fig. 4 “Dual Port Bank Note Acceptor”); a processor (Fig. 5 “Controller”); a first communication port configured to enable the processor to communicate first data to a game controller of a gaming machine, said first 
	Further, Phillips et al. teaches where the SMIB can use a second communication port and pathway to a secondary controller of a gaming establishment cashless system remote from the gaming machine (Fig. 4 and 6). However, Philips et al. does not explicitly teach said second data being received from a mobile device and being associated with a cashless and ticketless transfer of funds from the gaming establishment cashless system to the gaming machine and where the cashless funds transfer data is communicated to the secondary controller remote from the gaming machine and where the gaming establishment cashless system is distinct from a player tracking system.
	Nguyen teaches a gaming machine where a multi-function bill accepter peripheral second data being received from a mobile device and being associated with a cashless and ticketless transfer of funds from the gaming establishment cashless system to the gaming machine and where the cashless funds transfer data is communicated to the secondary controller remote from the gaming machine (Fig. 6A to 6G and Par. 73-83 which teaches a “Casino Money Transfer” which allows a user, distinct from the play of a game, since it is initiated via a menu button on the mobile 
	It would be desirable to modify the system of Philips et al. with the wireless mobile electronic funds transfer interface as taught by Nguyen et al. in order to provide a convenient and optional way for players to add funds to their gaming machine with their portable device without the need to use physical printed tickets.
	Rowe teaches an electronic funds transfer funding system for electronic gaming machines which includes funding transfers from various sources including a gaming establishment cashless system is distinct from a player tracking system (Par. 162 which teaches that EFT for gaming transactions may be made to a from accounts including “a casino account” which is distinct from “a loyalty program account.”).
	It would be desirable to modify the system of Philips et al. and Nguyen to include EFT funding from a casino account separate from a player tracking account in order to allow players to maintain a casino based funding source free from bank transactions and any associated fees that is also not necessarily tied to a particular player. For example to allow family members to share a family casino funding account while 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Philips et al. with the wireless mobile electronic funds transfer interface as taught by Nguyen, and to modify the system of Philips et al. and Nguyen to use a casino cashless system that is distinct from a player tracking system.

	In Reference to Claims 2-3 and 9-10
	Philips et al. and Nguyen teach where the transfer of funds to the gaming machine is initiated in association with at least one input received via the mobile device and where the at least one input received from the mobile device occurs in association with a mobile wallet application executed by the mobile device. (Nguyen Fig. 6A-6G).

	In Reference to Claims 6 and 13
	Philips et al. teaches wherein the physical item includes at least one of: a ticket associated with the monetary value and a unit of currency (Philips et al., Par. 80).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al., US 2010/0081500, Nguyen, US 2012/0122584, Rowe, US 2003/0171145, further in view of LeMay et al., US 2003/0186734.

In Reference to Claims 4 and 11

	LeMay et al. teaches a gaming machine where a bill/ticket acceptor communicates data associated with receipt, via the physical item acceptor, of a lottery ticket (Fig. 18 and Par. 113-116).
	It would be desirable to modify the system of Philips et al., Nguyen, and Rowe to accept lottery tickets as taught by LeMay et al. in order to allow the players to conveniently redeem purchased lottery tickets at the gaming machine such as to fund gaming machine play.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Philips et al., Nguyen, and Rowe to accept lottery tickets as taught by LeMay et al.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al., US 2010/0081500, Nguyen, US 2012/0122584, Rowe, US 2003/0171145, further in view of Nelson et al., US 2013/0065678.

In Reference to Claims 5 and 12
	Philips et al. as modified by Nguyen and Rowe teaches a physical item acceptor assembly as described above in reference to claims 1 and 8 including a second 
Nelson et al. teaches a multifunction bill acceptor device which teaches where the data being communicated is associated with a receipt, via the physical item acceptor, of a promotional ticket (Nelson et al. Par. 155).
It would be desirable to modify the system of Philips et al., Nguyen, and Rowe to include the data transfer to the secondary controller for promotional tickets as taught by Nelson et al. in order to allow players to easily use promotional tickets at the gaming device to fund their gaming accounts, including remotely stored promotional gaming credits like those taught in Par. 111 of Nguyen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Philips et al., Nguyen, and Rowe to include the data transfer to the secondary controller for promotional tickets as taught by Nelson et al.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Philips et al., US 2010/0081500, Nguyen, US 2012/0122584, Rowe, US 2003/0171145, further in view of Motyl et al., US 2009/0270176.

In Reference to Claims 7 and 14
	Philips et al., Nguyen, and Rowe teach first data and first data communication port connected to the gaming machine and second data and second data 
	Motyl et al. teaches a gaming machine where peripheral devices can be communicatively coupled to a gaming machine wirelessly (Par. 53).
	It would be desirable to modify the system of Philips et al., Nguyen, and Rowe to include wireless data communication from the peripheral device as taught by Motyl et al. in order to allow input or output devices to be more easily retrofit to a gaming machine without the need to physically alter the gaming machine itself such as by attaching the new bill acceptor to the side of a gaming machine.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Philips et al., Nguyen, and Rowe to include wireless data communication from the peripheral device as taught by Motyl et al.

(2) Response to Argument
	The invention of Claims 1 and 8 is a physical item acceptor, such as a bill acceptor for use in electronic gaming machines. This acceptor has two communication pathways. A first port which is used for conventional communications within a gaming machine with the gaming machine’s own controller which is typical of bill acceptors. And a second communication pathway where the bill acceptor is being used to facilitate electronic funds transfers with a remote host through the use of a mobile device. Further, appellant has specified certain details about which type of account the bill 
	These last two limitations, the “gaming establishment cashless system” and “distinct from a player tracking system” are intended by the appellant to distinguish over connections to other electronic fund transfer sources, such as a bank account. As well as to claim a casino, or "gaming establishment" based funding source distinct from a player tracking account. Which is a specific type of account well known in the art which is often used by casinos to provide loyalty rewards and other similar functions. However, Examiner wishes to point out that the “gaming establishment cashless system” is claimed very generically by appellant such that it encompasses nearly any kind of system or accounts associated with a casino or other gaming establishment that is used to manage “cashless” gaming, i.e. using electronic funds transfer or some means other than physical money. In particular, the extent of the disclosure of the cashless gaming system in appellant’s specification can be found in Par. 196 and is reproduced below:

	“In general, a gaming machine deployed in the field can be configured to interface with one or more external systems where the number of systems varies from gaming machine to gaming machine. For instance, a first gaming machine can be configured to interface with a wide area progressive system, a player tracking system and a cashless system while a second gaming machine can be configured to communicate with only a cashless system. The secondary gaming 

	Thus, almost any system that fits the plain English meaning of a “gaming establishment cashless system” satisfies this limitation.
	As described above the device of independent Claims 1 and 8 has been rejected under U.S.C. 103 over Philips et al., US 2010/0081500 in view of Nguyen, US 2012/0122584, and Rowe, US 2003/0171145.
	Philips et al. teaches a bill acceptor device that explicitly have two communication ports as shown in Fig. 4 depicting the “Dual Port Bank Note Acceptor.” One of these connections is with the electronic gaming machine and used for normal bill acceptor transactions with the controller of an electronic gaming machine. A second port is connected to a remote server device via an “SMIB” or slot machine interface board for performing additional functions facilitated by that remote server. However, as described in the rejection above, Philips et al. does not teach where the transactions with the remote server are for providing electronic funds transfers based on data from a mobile device.
	As such, Philips et al. is then modified Nguyen, which teaches a bill acceptor device, see Fig. 4A, that also teaches that it can be used to facilitate electronic funds transfer transactions involving connections with a remote server as a source of funds based on data from a mobile device. Fig. 6A-6G depict screens of this cashless electronic money transfer transaction initiated and completed using the mobile device in 
	Finally, in an effort to overcome the combination of Philips et al. and Nguyen appellate amended the claims to include the limitation “and the gaming establishment cashless gaming system is distinct from a player tracking system.” Since the funding sources described in Nguyen are a credit union checking account, a credit card account, and player tracking account, Nguyen does not explicitly teach this limitation. As such, the Examiner relies upon Rowe to modify the combination of Philips et al. and 

	Firstly, the Nguyen reference already teaches such transfers of funds from a remote account to a gaming machine as described above and in the transaction depicted in Fig. 6A-6G. Rowe itself is being relied upon for teaching of a non-player tracking gaming establishment cashless system that could be use with the transaction of Nguyen. Nevertheless, Examiner also disagrees that Rowe only teaches electronic funds transfer in a single direction. The transaction described in Par. 162 is provided as one possible transaction for illustrative purposes, not a complete list of potential transactions. The paragraph begins with “One scenario…” before describing this example transaction. Furthermore, the immediately preceding paragraph Par. 161, which was also quoted by appellate, teaches a variety of different resource transfers that can be facilitated by the system and is reproduced below:

	“[0161] In one embodiment, the clearinghouse may be used to validate requests for the transfer resources i) stored on a cashless instrument or a gaming device, such as gaming machines, 903 and 909, to a local account, a 

	Thus Rowe teaches that the describe system can transfer resources “ii) stored in a local account, a remote account or a clearinghouse account to a gaming device or a cashless instrument” and that these funds can be used for “vi) a wager on a game of chance on a gaming machine.” Thus Rowe Par. 161 teaches the transfer of funds from a remote account to a gaming machine for use in funding wagering games at the gaming machine. This is explicitly the type of transaction that appellate is trying to allege Rowe does not teach. As such, in the examiner’s opinion the “casino account” of Rowe Par. 162 clearly teaches a gaming establishment cashless system account which is distinct from a player tracking account and can be used in the kind of transactions 
	Appellants remaining arguments, regarding the dependent claims, are directed to how the additional references allegedly fail to cure the deficiencies of Philips et al., Nguyen, and Rowe with regard to claims 1 and 8. However, as described above, the combination of Philips et al, Nguyen, and Rowe teaches the limitations of independent Claims 1 and 8.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.V.L/
04/24/2021
                                                                                                                                                                                                       Conferees:
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.